DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action has been made FINAL.

Status of the Claims
The status of the claims, filed on 5 August 2022, is as follows,
	Claims 8-9, 11, 14 and 22-23 are pending.
	Claims 12-13, 18 and 20-21 have been cancelled.
	Claims 11 and 14 have been amended.
	Claims 8-9, 11, 14 and 22-23  have been hereby examined.

Withdrawn Objections/Rejections
Rejection of claims 11 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention has been withdrawn in light of the amendments dated 5 August 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  8, 9 and 11 remain rejected and newly added claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Burr et al (US 2012/0220036 A1, 30 August 2012), Hann et al (US 6,479,433; 12 Nov 2002) and Klimaszewska et al (2000. Influence of gelling agents on culture medium gel strength, water availability, tissue water potential, and maturation response in embryogenic cultures of Pinus strobus L. In Vitro Cell Dev Biol 36:279-286). Due to Applicant’s amendments of the claims, the rejection is different from the rejection as set forth in the Office action mailed 14 March 2022, as applied to claims 8, 9, 11, 12 and 13. Applicant’s arguments filed 5 August 2022 have been fully considered but they are not persuasive.


The claims are broadly drawn to a plant plug wherein the plant plug comprises a growth medium comprising 3 g/l to 18 g/l (including 5 g/l to 12 g/l ) agar, 0.5 g/l to 3 g/l (including 1 g/l to 2.2 g/l ) carrageenan, a shape-stabilizing component wherein the shape-stabilizing component is a water-insoluble component selected from the group consisting of plant parts, plastics, minerals and mixtures thereof, wherein the plant parts are jute, hemp, flax, and/or coconut fibers and wherein the plastic is polyurethane foam, wherein the growth medium has a gel strength of from 400 to 1200 g/cm2, wherein the plant plug has a volume of from 2 cm3 to 20 cm3 and wherein the water-insoluble component of the growth medium in the plant plug surrounds a root system of the plant plug, the water-insoluble component defining an outer volume of the plant plug wherein the outer volume is reduced by less than 60% in the case of a dissolution and removal of the agar and carrageenan owing to a stabilizing action of the water-insoluble component.. 

Regarding claims 8, 9 and 11, Burr et al teaches methods for micropropagating plants using a media comprising 3 g/l to 18 g/l agar and 0.5 g/l to 3 g/l carrageenan (page 16, media b-6 (i-v)) and a media comprising agar from 5 g/l to 12 g/l and carrageenan from 1 g/l to 2.2 g/l (media b-6-iv; 5.5 g/l agar and 2 g/l carrageenan).  Burr et al teach that the media can be liquid, semi-solid, or solid and the physical state of the media can be varied by the incorporation of one or more gelling agents [0024]. Agar, carrageenan and other components in the media including sugar, myo-Inositol, etc. are shape-stabilizing and water-soluble components (see media b-6 (i-v)). Burr et al further teach that any gelling agent (which reads on a water-soluble or water-insoluble component including plant parts, plastics and minerals) known in the art that is suitable for use in plant tissue culture media can be used [0024]. Burr et al teaches that tubes and jars generally contain 15-25 mL (equal to 15-25 cm3, which falls within the range of from 2 cm3 to 20 cm3) of media [0056]. Burr et al teach that the explants can be placed onto a media within the tube and the tubes can be placed in a regulated growth chamber [0061].

Although Burr et al teaches that any gelling agent can be used that is suitable for use in plant tissue culture media, Burr et al do not specifically teach wherein the shape-stabilizing component is polyurethane foam or jute, hemp, flax and/or coconut fibers. Burr et al do not specifically teach wherein the plant plug has a volume of from 2 cm3 to 20 cm3 or wherein the growth medium has a gel strength of from 400 to 1200 g/cm2.

Hann et al teach the synthesis and use of polyurethane foam composites in grower applications [entire document]. Hann et al teach a method of growing plant seedlings comprising planting a seed or seedling in a horticultural growing medium containing a hydrophilic polyisocyanate-polyol-based polymer and at least one filler material [Abstract; col. 8, lines 40-44]. Hann et al teach that the filler material may be any of a variety of additives, such as, for example, earth, sand, peat moss, limestone gypsum, coir (coconut fiber), and ground floral foam and mixtures thereof [col. 3, lines 5-8]. Hann et al teach that other types of foam and other substances may also be used as filler material (which reads on a water-soluble or water-insoluble component including plant parts, plastics and minerals), provided that they do not harm growing plants [col. 3, lines 8-10]. Hann et al also teach that the horticultural growing medium of the present invention displays flexibility, strength, and wetting characteristics which make it an ideal medium for plant growth [col. 3, lines 40-42; Table III]. Burr et al teaches the media is placed into test tubes or other appropriate containers (including jars, boxes, jugs, cups, etc. wherein when not specified are collectively referred to as “tubes”) [0055]. Hann et al teach after the quasi-prepolymer/filler mixture is formed, it is ejected from the mix head system [col. 7, lines 40-41] and into a mold [col. 7, lines 52-54] and that molds may be an individual container, a “flat” or tray which contains a plurality of compartments, or a container of any other desired shape or configuration.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the media as taught by Burr et al with the polyurethane foam composites and coconut fibers as taught by Hann et al to produce the claimed plant plug.  Burr et al teaches methods for producing a culture media for propagating plants that results in methods that are more robust and do not require special treatments for propagation [0134]. Hann et al provides methods for producing a hydrophilic polyurethane foam that includes fillers for plant growing applications that adds stability and protection. One would have been motivated to combine the media of Burr et al with the polyurethane foam composites of Hann et al to add stability and protection, as well as flexibility, strength and wetting characteristics to the growing plants. One would have had a reasonable expectation of success given adding a varied of fillers (which would include media as taught by Burr et al) to the polyurethane foam composites as taught by Hann et al were used to produce plant plugs used to grow plant seedlings. 

Although neither Burr et al or Hann et al specifically disclose the gel strength as being from 400 to 1200 g/cm2, the recited gel strength is commonly used by the skilled artesian and is dependent on concentration, type and brand used.  Klimaszewska et al teach that differences between concentrations and agar brands effects the gel strength. Klimaszewska teach quantitative and qualitative differences in the physiochemical get characteristics of the culture medium gelled with three agar brands (Fig. 1). Klimaszewska teach gel strengths ranging from 200 to greater than 1200 g/cm2 depending on the brand and concentration used. One skilled in the art at the time the invention was made would have been motivated to use such a range of gel strengths as a matter of routine optimization and experimentation depending on the components of the plant culture media.  The adjustment of particular conventional working parameters such as concentration and gel strength is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular concentration and strength of a plant tissue gel media is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. 

Although neither Burr et al or Hann et al specifically disclose wherein the plant plug has a volume of from 2 cm3 to 20 cm3, both Burr et al and Hann et al teach that any appropriate container or molds can be used to mold the plant plug. Burr et al teaches the media is placed into test tubes or other appropriate containers (including jars, boxes, jugs, cups, etc. wherein when not specified are collectively referred to as “tubes”) [0055]. Burr et al teaches that tubes and jars generally contain 15-25 mL (equal to 15-25 cm3) of media [0056]. Hann et al teach after the quasi-prepolymer/filler mixture is formed, it is ejected from the mix head system [col. 7, lines 40-41] and into a mold [col. 7, lines 52-54] and that molds may be an individual container, a “flat” or tray which contains a plurality of compartments, or a container of any other desired shape or configuration. Both Burr et al and Hann et al teach that any appropriate container or molds can be used to mold the plant plug and therefore it would have been obvious to use a mold or jar with a volume of from 2 cm3 to 20 cm3.

Although neither Burr et al or Hann et al specifically disclose that the outer volume of the plant plug is reduced by less than 60% in the case of dissolution and removal of the agar and carrageenan owing to a stabilizing action of the water-insoluble component, it would naturally follow that the media in the tubes (water-insoluble component such as test tubes, boxes, jars, cups, etc.) as taught by Burr et al and the molds, flats or trays as taught by Hann et al, contain agar and carrageenan components that if dissolved and removed would not reduce the outer volume of the tube (i.e. test tube, jars, cups, molds, flats or trays, etc.). Therefore, the outer volume of the plant plug (including the test tube, box, jar, cup, molds, flats or trays, etc) would be reduced by less than 60% (media b-6(i-v)).

Regarding claim 22, Harrison et al teach methods of growing seedlings in individual seedling compartments of a first size and/or array pattern and automatically transplanting, under computer control, into individual seedling compartment of a second size and/or array pattern. Harrison et al teach securely engaging the root-bound plug of a seedling that the plug and seedling (which reads on transferring the plant unit) may be rapidly (a) lifted out of its small germination compartment, (b) horizontally transported to correct vertical register with its newly assigned soil-filled and dibbled larger compartment, and (c) accurately positioned in and discharged into the dibbled cavity (which reads on transferring the plant unit in an automated manner into at least one of a recess in a larger plant plug, a cell in a cultivation tray and a soil substrate) [col. 2, lings 30-38]. Harrison et al teach that the engaging, picking up, transporting, and discharging a seedling plant via its root-bound plug or ball is done without damage or impairment of the involved seedling [col. 2, lines 13-15]. Harrison et al teach that these methods enhance cyclic speed and efficiency as to effect a major reduction in labor expense, enabling a single unskilled operator to complete the filling of all transplant compartments with properly germinated seedlings [col. 2, 23-29]. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the plant plugs as taught by Burr et al, Hann et al and Klimaszewska and to use the apparatus and methods of Harrison et al and to transfer the plant units in an automated manner to larger containers or soil. Burr et al teach all of the limitation concerning the tube, plant plug, medium, and cultivation of the plant in the plug creating a plant unit. Harrison et al teach methods of growing seedlings in individual seedling compartments of a first size and/or array pattern and automatically transplanting, under computer control, into individual seedling compartment of a second size and/or array pattern. Harrison et al teach that the engaging, picking up, transporting, and discharging a seedling plant via its root-bound plug or ball is done without damage or impairment of the involved seedling [col. 2, lines 13-15]. One would have been motivated to combine the plant plugs of Burr et al, Hann et al and Kilmaszewska with transferring/transplanting methods of Harrison et al to enhance speed and efficiency and decrease costs while not damaging the seedling.  One would have had a reasonable expectation of success given that automated transplanting apparatus and methods are well known in the art and taught by Harrison et al. 


Claim 14 remains rejected and newly added claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Burr et al (US 2012/0220036 A1, 30 August 2012) and Harrison et al (US 4,947,579; 14 August 1990). Due to Applicant’s amendments of the claims, the rejection is different from the rejection as set forth in the Office action mailed 14 March 2022, as applied to claims 14, 18, 20 and 21. Applicant’s arguments filed 5 August 2022 have been fully considered but they are not persuasive.

The claims are drawn to a method for producing a plant plug for the automated or semiautomated cultivation of plants, comprising providing a growth medium in a liquid state wherein the growth medium comprising 5 g/l to 12 g/l agar and 1 g/l to 2.2 g/l carrageenan, and a shape-stabilizing component, wherein the shape-stabilizing component is a water-insoluble component selected from the group consisting of plant parts, plastics, minerals, and mixtures thereof, and materials produced therefrom; sterilizing the growth medium; gelling the growth medium in the shape of a plant plug; contacting the plant plug with a plant or a plant part; cultivating the plant plug and plant or plant part together under growth conditions suitable for the plant such that the plant or the plant part roots in the plant plug and a plant unit is formed; transferring the plant unit in an automated manner into at least one of a recess in a larger plant plug, a cell in a cultivation tray and a soil substrate. The claims are further drawn to the method of producing a plant plug wherein when cultivating the plant plug and the plant or the plant part together, the plant or the plant part together grows a root system, the water-insoluble component of the growth medium in the plant plug surrounds the root system of the plant, the water-insoluble component defining an outer volume of the plant plug, wherein the outer volume of the plant plug is reduced by less than 60% in the case of a dissolution and removal of the agar and carrageenan owing to a stabilizing action of the water-insoluble component.  

Regarding claim 14, Burr et al teach methods for micropropagating plants using a media comprising agar from 5 g/l to 12 g/l agar and carrageenan from 1 g/l to 2.2 g/l (media b-6-iv; 5.5 g/l agar and 2 g/l carrageenan).  Burr et al teach that micropropagated plants are grown in vitro in sterile media (which reads on sterilizing the growth medium) that can be liquid, semi-solid, or solid and the physical state of the media can be varied by the incorporation of one or more gelling agents [0024]. Burr et al teach that a large number of plants can be created within a relatively short period of time because each cell culture can develop multiple shoots and each shoot can be separated and placed into an individual tube where it will develop additional shoots to separate and multiply (which reads on contacting the plant with a plant or plant part and cultivating the plant plug and plant or plant part together under growth conditions suitable for the plant such that the plant or the plant part roots in the plant plug and a plant unit is formed by plant or plant part and plant plug)  [0062]. Agar, carrageenan and other components in the media including sugar, myo-Inositol, minerals such as ferrous sulfate (FeSO4), Magnesium sulfate (MgSO4), Potassium sulfate (K2SO4), etc. are shape-stabilizing and water-soluble components (see media b-6 (i-v)). Burr et al further teach that any gelling agent (which reads on a water-soluble or water-insoluble component including plant parts, plastics and minerals) known in the art that is suitable for use in plant tissue culture media can be used [0024]. Burr et al teaches the media is placed into test tubes or other appropriate containers (including jars, boxes, jugs, cups, etc. wherein when not specified are collectively referred to as “tubes”) and that these tubes can be autoclaved to sterilize the tubes and media (which reads on sterilizing the growth medium prior to gelling the growth medium in the shape of a plant plug) [0055]. Burr et al further teaches the liquid media containing the agar, agarose, gellan gum, carrageenan or combination thereof, the media solidifies upon cooling and serves to provide the micropropagated plant tissues with support, nutrients, growth regulators, water and other compounds [0056]. 
Regarding claim 23, although Burr et al specifically teach that the outer volume of the plant plug is reduced by less than 60% in the case of dissolution and removal of the agar and carrageenan owing to a stabilizing action of the water-insoluble component, it would naturally follow that the media in the tubes (water-insoluble component such as test tubes, boxes, jars, cups, etc.) as taught by Burr et al contain agar and carrageenan components that if dissolved and removed would not reduce the outer volume of the tube (i.e. test tube, jars, cups, molds, etc.). Therefore, the outer volume of the plant plug (including the test tube, box, jar, cup, molds, etc) would be reduced by less than 60% (media b-6(i-v)).

Burr et al does not teach preferably a plant plug for the automated or semiautomated cultivation of plants by transferring the plant unit in an automated manner into at least one of a recess in a larger plant plug, a cell in a cultivation tray, and a soil substrate. 

Harrison et al teach methods of growing seedlings in individual seedling compartments of a first size and/or array pattern and automatically transplanting, under computer control, into individual seedling compartment of a second size and/or array pattern. Harrison et al teach securely engaging the root-bound plug of a seedling that the plug and seedling (which reads on transferring the plant unit) may be rapidly (a) lifted out of its small germination compartment, (b) horizontally transported to correct vertical register with its newly assigned soil-filled and dibbled larger compartment, and (c) accurately positioned in and discharged into the dibbled cavity (which reads on transferring the plant unit in an automated manner into at least one of a recess in a larger plant plug, a cell in a cultivation tray and a soil substrate) [col. 2, lings 30-38]. Harrison et al teach that the engaging, picking up, transporting, and discharging a seedling plant via its root-bound plug or ball is done without damage or impairment of the involved seedling [col. 2, lines 13-15]. Harrison et al teach that these methods enhance cyclic speed and efficiency as to effect a major reduction in labor expense, enabling a single unskilled operator to complete the filling of all transplant compartments with properly germinated seedlings [col. 2, 23-29]. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods and plant plugs as taught by Burr et al and to use the apparatus and methods of Harrison et al and to transfer the plant units in an automated manner to larger containers or soil. Burr et al teach all of the limitation concerning the tube, plant plug, medium, and cultivation of the plant in the plug creating a plant unit. Harrison et al teach methods of growing seedlings in individual seedling compartments of a first size and/or array pattern and automatically transplanting, under computer control, into individual seedling compartment of a second size and/or array pattern. Harrison et al teach that the engaging, picking up, transporting, and discharging a seedling plant via its root-bound plug or ball is done without damage or impairment of the involved seedling [col. 2, lines 13-15]. One would have been motivated to combine the methods and plant plugs of Burr et al with transferring/transplanting methods of Harrison et al to enhance speed and efficiency and decrease costs while not damaging the seedling.  One would have had a reasonable expectation of success given that automated transplanting apparatus and methods are well known in the art and taught by Harrison et al. 


Applicant’s Arguments dated 5 August 2022
Applicants urge that Burr does not specifically teach that the shape-stabilizing component is polyurethane foam or jute, hemp, flax and or coconut fibers, that the plant plug has a volume of from 2cm3 to 20 cm3, or wherein the growth medium has a gel strength of from 400 to 1200 g/cm2. [response page 11].
These arguments have been carefully considered but are not deemed persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of references Burr et al, Hann et al and Klimaszewska et al for claims 8, 9, 11, and  newly added claim 23 and the combination of references Burr et al and Harrison et al for claims 14 and newly added claim 23 that teach each and every limitation of the claims. 
Firstly, regarding claim 11, as written the claim only requires the growth medium to comprise a) agar, b) carrageenan and c) a shape-stabilizing component selected from the group consisting of plant parts, plastics, minerals, and mixtures thereof, and materials produced therefrom. If plastic is selected it must be polyurethane foam but the growth medium would then no longer require a plant part. 

Regarding claim 11, Burr et al teach methods for producing a culture media for propagating plants that results in methods that are more robust and do not require special treatments for propagation [0134]. Hann et al provides methods for producing a hydrophilic polyurethane foam that includes fillers for plant growing applications that adds stability and protection. Hann et al teach that the filler material may be any of a variety of additives, such as, for example, earth, sand, peat moss, limestone gypsum, coir (coconut fiber), and ground floral foam and mixtures thereof [col. 3, lines 5-8].One would have been motivated to combine the media of Burr et al with the polyurethane foam composites of Hann et al to add stability and protection, as well as flexibility, strength and wetting characteristics to the growing plants. One would have had a reasonable expectation of success given adding a varied of fillers (which would include media as taught by Burr et al) to the polyurethane foam composites as taught by Hann et al were used to produce plant plugs used to grow plant seedlings. 
Although neither Burr et al or Hann et al specifically disclose wherein the plant plug has a volume of from 2 cm3 to 20 cm3, both Burr et al and Hann et al teach that any appropriate container or molds can be used to mold the plant plug. Burr et al teaches the media is placed into test tubes or other appropriate containers (including jars, boxes, jugs, cups, etc. wherein when not specified are collectively referred to as “tubes”) [0055]. Burr et al teaches that tubes and jars generally contain 15-25 mL (equal to 15-25 cm3 which falls within the range of from 2 cm3 to 20 cm3) of media [0056]. Hann et al teach after the quasi-prepolymer/filler mixture is formed, it is ejected from the mix head system [col. 7, lines 40-41] and into a mold [col. 7, lines 52-54] and that molds may be an individual container, a “flat” or tray which contains a plurality of compartments, or a container of any other desired shape or configuration. Both Burr et al and Hann et al teach that any appropriate container or molds can be used to mold the plant plug and therefore it would have been obvious to use a mold or jar with a volume of from 2 cm3 to 20 cm3.
Although neither Burr et al or Hann et al specifically teach that the outer volume of the plant plug is reduced by less than 60% in the case of dissolution and removal of the agar and carrageenan owing to a stabilizing action of the water-insoluble component, it would naturally follow that the media in the tubes (water-insoluble component such as test tubes, boxes, jars, cups, etc.) as taught by Burr et al and the molds, flats or trays as taught by Hann et al, contain agar and carrageenan components that if dissolved and removed would not reduce the outer volume of the tube (i.e. test tube, jars, cups, molds, flats or trays, etc.). Therefore, the outer volume of the plant plug (including the test tube, box, jar, cup, molds, flats or trays, etc) would be reduced by less than 60% (media b-6(i-v)).
Although neither Burr et al or Hann et al specifically disclose the gel strength as being from 400 to 1200 g/cm2, the recited gel strength is commonly used by the skilled artesian and is dependent on concentration, type and brand used.  Klimaszewska et al teach that differences between concentrations and agar brands effects the gel strength. Klimaszewska teach quantitative and qualitative differences in the physiochemical get characteristics of the culture medium gelled with three agar brands (Fig. 1). Klimaszewska teach gel strengths ranging from 200 to greater than 1200 g/cm2 depending on the brand and concentration used. One skilled in the art at the time the invention was made would have been motivated to use such a range of gel strengths as a matter of routine optimization and experimentation depending on the components of the plant culture media.  The adjustment of particular conventional working parameters such as concentration and gel strength is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular concentration and strength of a plant tissue gel media is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. 

Regarding claim 14, Burr et al teach all of the limitation concerning the plant plug, medium, and cultivation of the plant in the plug creating a plant unit. Harrison et al teach methods of growing seedlings in individual seedling compartments of a first size and/or array pattern and automatically transplanting, under computer control, into individual seedling compartment of a second size and/or array pattern. Harrison et al teach that the engaging, picking up, transporting, and discharging a seedling plant via its root-bound plug or ball is done without damage or impairment of the involved seedling [col. 2, lines 13-15]. One would have been motivated to combine the methods and plant plugs of Burr et al with transferring/transplanting methods of Harrison et al to enhance speed and efficiency and decrease costs while not damaging the seedling.  One would have had a reasonable expectation of success given that automated transplanting apparatus and methods are well known in the art and taught by Harrison et al.
Regarding claim 14, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific components of the media, gel strength or volume) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Unlike claim11, claim 14 does not require specific components other than plant parts, plastics, minerals,


Applicants urge that the cited prior art documents also do not offer any incentives or suggestions to the person of ordinary skill in the art to combine these documents at all with Burr et al and that the Office Action specifically substantiates that the person of ordinary skill in the art would have carried out such a combination. Applicants further urge that Burr et al does not teach a method for producing a plant plug for the automated or semiautomated cultivation of plants. Applicants submits that none of the cited references disclose or teach a method for producing a plant plug as claimed in independent claim 14. [response pages 11-12].
These arguments have been carefully considered but are not deemed persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., providing a nutrient medium that is firm enough to be grasped by a gripper but does not prevent the formation of a sufficient root system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, regarding claim 11, Burr et al teach methods for producing a culture media for propagating plants that results in methods that are more robust and do not require special treatments for propagation [0134]. Hann et al provides methods for producing a hydrophilic polyurethane foam that includes fillers for plant growing applications that adds stability and protection. One would have been motivated to combine the media of Burr et al with the polyurethane foam composites of Hann et al to add stability and protection, as well as flexibility, strength and wetting characteristics to the growing plants. One would have had a reasonable expectation of success given adding a varied of fillers (which would include media as taught by Burr et al) to the polyurethane foam composites as taught by Hann et al were used to produce plant plugs used to grow plant seedlings.
Regarding claim 14, Burr et al teach all of the limitation concerning the plant plug, medium, and cultivation of the plant in the plug creating a plant unit. Harrison et al teach methods of growing seedlings in individual seedling compartments of a first size and/or array pattern and automatically transplanting, under computer control, into individual seedling compartment of a second size and/or array pattern. Harrison et al teach that the engaging, picking up, transporting, and discharging a seedling plant via its root-bound plug or ball is done without damage or impairment of the involved seedling [col. 2, lines 13-15]. One would have been motivated to combine the methods and plant plugs of Burr et al with transferring/transplanting methods of Harrison et al to enhance speed and efficiency and decrease costs while not damaging the seedling.  One would have had a reasonable expectation of success given that automated transplanting apparatus and methods are well known in the art and taught by Harrison et al. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of references Burr et al and Harrison teach each and every limitation of the claims as discussed supra. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods and plant plugs as taught by Burr et al and to use the apparatus and methods of Harrison et al and to transfer the plant units in an automated manner to larger containers or soil. Burr et al teach all of the limitation concerning the tube, plant plug, medium, and cultivation of the plant in the plug creating a plant unit. Harrison et al teach methods of growing seedlings in individual seedling compartments of a first size and/or array pattern and automatically transplanting, under computer control, into individual seedling compartment of a second size and/or array pattern. Harrison et al teach that the engaging, picking up, transporting, and discharging a seedling plant via its root-bound plug or ball is done without damage or impairment of the involved seedling [col. 2, lines 13-15]. One would have been motivated to combine the methods and plant plugs of Burr et al with transferring/transplanting methods of Harrison et al to enhance speed and efficiency and decrease costs while not damaging the seedling.  One would have had a reasonable expectation of success given that automated transplanting apparatus and methods are well known in the art and taught by Harrison et al. 
Although Burr et al does not specifically teach that the outer volume of the plant plug is reduced by less than 60% in the case of dissolution and removal of the agar and carrageenan owing to a stabilizing action of the water-insoluble component, it would naturally follow that the media in the tubes (water-insoluble component such as test tubes, boxes, jars, cups, etc.) as taught by Burr et al and the molds, flats or trays as taught by Hann et al, contain agar and carrageenan components that if dissolved and removed would not reduce the outer volume of the tube (i.e. test tube, jars, cups, molds, flats or trays, etc.). Therefore, the outer volume of the plant plug (including the test tube, box, jar, cup, molds, flats or trays, etc) would be reduced by less than 60% (media b-6(i-v)).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREN M REDDEN/Examiner, Art Unit 1661